Citation Nr: 0948066	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-41 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected residuals of a stress fracture of the right 
foot, currently rated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  In this case, the 
appellant seemed to raise this issue in the course of  
September 2009 VA examination.  Therefore, the issue is 
raised by the record.  As such, the issue is properly before 
the Board.

The issue of entitlement to TDIU being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The residuals of the service-connected stress fracture of the 
right foot are productive of moderately severe, but not 
severe, symptomatology.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of a stress fracture of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted her claim for an 
increased rating in December 2003.  She was sent a letter in 
January 2004 which notified her that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  Specifically, she 
was informed in the letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the initial adjudication of 
the claim in June 2004, and therefore there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the claimant was not informed until a 
letter sent in December 2007 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in an October 
2009 supplemental statement of the case, and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, and 
by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they were predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination, and provide medical information 
needed to address the rating criteria relevant to this case.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's service-connected right foot disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5284.  Under that diagnostic code, a 20 percent rating is 
assigned for moderately severe foot injuries.  A maximum 30 
percent rating is warranted for severe injuries.  With actual 
loss of use of the foot, a 40 percent rating is assigned.

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
C.F.R. §§ 4.2, 4.6.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, Diagnostic 
Codes 5276 and 5277 are not for application as there is no 
evidence of acquired flatfoot or bilateral weak foot.  
Similarly, Diagnostic Codes 5279-5282 have maximum rating 
criteria of 10 percent, so the Veteran could not receive a 
higher rating under these codes.  Moreover, the criteria 
under Diagnostic Code 5283 are identical to the criteria 
under Diagnostic Code 5284, and rating the Veteran's 
disability under both would be pyramiding as foot injuries 
encompasses the evaluation of the tarsal.  38 C.F.R. § 4.14, 
see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Regarding Diagnostic Code 5278, although the Board 
acknowledges that the Veteran has pes cavus, this condition 
is not part of her service-connected right foot fracture 
residuals.  There is no medical evidence of record indicating 
that the Veteran's service-connected right foot disability 
has aggravated her pes cavus.  In any event, even assuming 
without deciding that the Veteran's service-connected right 
foot disability aggravated her pes cavus and such was 
considered part of the disability, unilateral marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity has not been shown in this case so as to warrant a 
30 percent rating (the next higher allowable rating).  38 
C.F.R. § 4.71a, Diagnostic Code 5278.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).

Further, in September 2009, the Veteran was found to have X-
ray evidence of mild osteoarthritic changes of the subtalar 
joint and the first MTP (metatarsophalangeal) joint.  
Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5284.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The interphalangeal, metatarsal, and 
tarsal joints are considered groups of minor joints.  38 
C.F.R. § 4.45(f).  To the extent the findings of arthritis 
are related to her service-connected disability, the Veteran 
is already assigned a 20 percent disability evaluation.  
Therefore a higher rating is not warranted based on findings 
of arthritis and the Veteran's disability is best rated under 
Diagnostic Code 5284.  See also 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 Note (1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 20 percent 
for her service-connected right foot disability. 

Two undated lay statements report that the Veteran fell while 
at college due to her right foot disorder.  One statement 
added that this fall occurred in September 2003.  

The evidence of record reflects that her service-connected 
residuals of a stress fracture of the right foot exhibits 
symptomatology commensurate with a moderately severe foot 
injury, but not a severe foot injury.  In this regard, a 
March 2004 VA podiatry consult report shows that the Veteran 
complained of right foot pain.  She noted the pain was in the 
area of the general region of the dorsal and lateral sides of 
her right foot.  She also complained of bilateral heel pain.  
The Veteran had no other complaints.  Examination showed no 
edema.  Muscle strength was 5/5 for the right inversion 
muscles.  Muscle strength was 4/5 for dorsiflexion, plantar 
flexion, and eversion (most with pain on motion).  Range of 
motion, albeit with pain, was full.  Increased medial 
longitudinal arches bilaterally was noted.  Pain was also 
elicited on lateral compression of the right metatarsals.  
The diagnoses included pes cavus, previous fracture though 
not seen on X-ray, bilateral heel pain, and metatarsalgia.  

The report of a May 2004 VA examination shows that the 
Veteran complained of daily right foot pain, adding that she 
could only walk a quarter of a mile prior to stopping.  She 
used an orthotic shoe for her right foot, which appeared to 
help.  Examination showed right foot tenderness laterally 
over the midfoot, and over the third, fourth, and fifth 
metatarsal shafts.  Tenderness over the tarsometatarsal 
joints was also present.  No medial arch tenderness was 
demonstrated.  Dorsiflexion was to 15 degrees and plantar 
flexion to 40 degrees.  Good inversion and eversion was 
reported.  Right stress fractured foot was diagnosed.  The 
examiner commented that, overall symptomatically, the 
Veteran's right foot had worsened.  

An October 2004 VA pre operative note shows that the Veteran 
complained of sharp right foot pain, adding that she fell the 
previous September when her foot gave out.  Examination 
showed normal muscle strength and range of motion, 
accompanied by pain.  

A September 2004 VA podiatry clinic record notes that the 
Veteran complained that orthotics had not helped her right 
foot disorder at all, but that an air cast walker immobilized 
her foot enough to alleviate pain.  She complained of 
shooting and tingling right foot pain.  Pain was elicited 
upon lateral compression of the right foot.  The Veteran 
could not localize pain to a specific area of dorsum of her 
foot.  No erythema nor edema was present.  The diagnoses 
include rule out dislocation or stress fracture of the right 
foot and status post stress fracture.  

A November 2004 VA operative report shows a preoperative 
diagnosis of fourth interspace neuroma of the right foot.  
The lesion was excised.  

A May 2006 VA podiatry clinic record shows that the Veteran 
was seen for right foot pain complaints.  Sharp pain in the 
area of her old neuroma was noted to exist.  The Veteran 
presented ambulating in athletic shoes and socks.  No 
swelling or ecchymosis of the right foot was observed.  
Metatarsalgia secondary to nerve entrapment of the right 
fourth interspace was diagnosed.  

The Veteran was recently afforded a VA examination in 
September 2009.  The Veteran was noted not use any crutches, 
braces, or canes.  She did wear orthotic shoes.  While a 
history of falls was reported, the Veteran was not unsteady 
on her feet.  She noted her ability to walk was limited to 
one half of a mile.  She was also limited in her ability to 
stand.  She added that her right foot affected her ability to 
employment and that she was currently unemployed.  Her 
primary right foot complaint concerned pain.  She complained 
of intermittent pain since 1989, worsening about five to six 
years earlier (around the time her neuroma was excised).  She 
complained of daily throbbing and sharp in the area in which 
her neuroma was removed.  She denied radiating pain.  
Walking, both prolonged and fast, aggravated the pain.  She 
complained of daily flare-ups.  The Veteran did inform the 
examiner that she remained independent in her activities of 
daily living.  

Examination revealed a well-healed surgical excision over the 
fourth interspace dorsally.  Tenderness to palpation in the 
fourth interspace was observed, though the examiner commented 
that it was difficult to discern whether this was due to the 
scar or the interspace itself.  The Veteran also had pain 
with squeezing of her metatarsal heads.  The remainder of her 
foot, added the examiner, was unremarkable.  The Veteran did 
not demonstrate any abnormal weight bearing.  The remainder 
of her foot was nontender to palpation including her ankle.  
Sensation was intact to light touch.  Marked tenderness to 
palpation in the fourth interspace was noted.  

The examiner commented that the Veteran continued to have 
neurotic-type pain in the area from which a neuroma was 
removed.  The examiner added that the Veteran may have never 
truly healed her stress fracture which could have a chronic 
stress syndrome of her right fourth metatarsal.  He noted, 
however, that he was unable to differentiate the Veteran's 
symptoms related to her neuroma versus those which could 
potentially be related to her stress fracture without 
resorting to mere speculation.  The examiner did additionally 
comment that it was possible that the Veteran did have a 
neuroma present at the time of the stress fracture and over 
the years it became more symptomatic until it was excised, 
and the Veteran's current symptomatology was solely related 
to that neuroma.  The examiner did mention that the Veteran 
suffered from significant pain which was objectively noted in 
the course of the examination.  

As noted above, the Board finds that the VA examiner in 
September 2009 (as well in May 2004) provided sufficient 
detail for the Board to make a decision in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).

Here, while the Veteran has been shown to have met the 
criteria for a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, the preponderance of the objective 
medical evidence of record shows that the residuals of the 
right foot stress fracture is no more than moderately severe.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.  To this, the 
Board finds noteworthy that in the course of her May 2004 VA 
examination the Veteran indicated that she could walk for a 
quarter of a mile without needing to stop; in September 2009 
she informed a VSA examiner that this distance was one half 
of a mile.  Range of motion findings of her right foot, in 
May 2004, showed no more than slight limitation of motion.  
Also, in May 2006, the Veteran ambulated in athletic shoes 
and socks.  Further, as mentioned, in the course of a 
September 2009 VA examination the Veteran used no ambulatory 
devices, and was not unsteady.  Also, no abnormal weight 
bearing was demonstrated at that time.  While the Board is 
cognizant of the Veteran's continuing complaints of pain 
involving her service-connected right foot disability, the 
severity of the disorder, based upon the medical evidence 
here available for review is simply not adequate to warrant a 
finding of a "severe" foot injury.  This determination 
acknowledges, and is consistent with, the finding of the 
Court which found that when it is not possible to separate 
the effects of a non-service-connected condition (here, 
neuroma excision residuals) from those of a service-connected 
disorder (the service-connected stress fracture residuals of 
the right foot), reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).  Here, even assuming, but 
not conceding that the symptoms attributable to the Veteran's 
non-service-connected neuroma removal are in fact those 
associated with her service-connected right foot stress 
fracture residuals, the clinical findings still do not, in 
the opinion of the Board, meet the requisite criteria set out 
in Diagnostic Code 5284 for a "severe" foot injury.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right foot stress 
fracture residuals is not warranted on the basis of 
functional loss due to pain in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  The Board 
acknowledges that the Veteran has consistently complained of 
right foot pain.  Further, she has alleged that she has 
sustained falls due to her foot, and also was impeded from 
walking more than certain distances due to the foot (though 
she mentioned that she could walk farther in 2009 than in 
2004).  However, the effect of these symptoms is already 
contemplated in the currently assigned 20 percent disability 
evaluation under Diagnostic Code 5284.  As noted above, the 
Veteran was found to be able to stand and walk and could 
perform her normal activities.  Further, she has not needed 
ambulatory devices to walk.  In sum, the Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish pain and other symptomatology to the degree 
that would warrant an increased evaluation.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the Veteran's service-connected 
right foot stress fracture residuals.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that a 20 
percent evaluation is appropriate and that there is no basis 
for awarding a higher evaluation for the service-connected 
disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).
In this case, the Veteran in September 2009 seemed to contend 
that her service-connected right foot disorder "affected" 
her employment and added that she was currently unemployed.  
The evidence of record clearly does not show frequent periods 
of hospitalization.  The issue of her being unemployable 
based upon her service-connected right foot disorder is 
addressed in the remand section of this decision.  
Additionally, the Board finds that the rating criteria to 
evaluate her residuals of a right foot stress fracture 
reasonably describe the claimant's disability level and 
symptomatology, and while she has argued that a 30 percent 
rating should be assigned, the evidence here simply does not 
support such an award.  Therefore, the Veteran's disability 
picture is contemplated by the Rating Schedule and no 
extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected residuals of a stress 
fracture of the right foot is denied.  


REMAND

As concerning the instant claim for entitlement to TDIU, to 
be granted, a claim of entitlement to a TDIU rating must be 
supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  Unfortunately, 
while the record includes the above-cited assertion made by 
the Veteran in September 2009 that she in effect unemployed 
due to her service-connected right foot disorder, the record 
is devoid of a full medical opinion as to whether the Veteran 
is unable to secure and maintain gainful employment in light 
of all of her current service-connected disabilities.

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the RO should take corrective action.  Id.

The medical records, at present, do not contain an opinion 
whether the Veteran is unemployable as the result of her 
service-connected disabilities.  There are no examination 
reports of record that address the extent of functional and 
industrial impairment or ability to obtain or maintain 
substantially gainful employment due to all of her current 
service-connected disabilities and so one must be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA medical examination to determine 
the effect of all her current service-
connected disabilities on her 
employability.  The examiner should 
generally address the extent of 
functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The claims file, to 
include a copy of this REMAND, must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of her service-
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether she is unable to 
secure or maintain gainful employment in 
light of her service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The Veteran is hereby notified that 
it is her responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

4.  The RO then should adjudicate the 
TDIU claim.  If the issue is denied, the 
RO must notify the Veteran of her 
appellate rights on the issue, and inform 
her that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2008).  If the veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


